Edmond, J.
A new trial is claimed, in this case, on the ground, that the Superior Court erred in rejecting the testimony recited in the motion. The plaintiff, by his declaration, founds his right of recovery, upon services by him performed, and monies expended in certain law suits, in which he was involved, in consequence of the performance of those services, at the special instance and request of the defendants ; by which, he alleges, that the defendants became indebted to him, and being so indebted, assumed and promis- < d, &c.
The promise stated, is a joint promise of the defendants. On the trial of the case, it was not contended, that any express promise was made by the defendants to the plaintiff: And the testimony offered by the plaintiff, and rejected by the court, did not, in my opinion, conduce to prove any one fact, or set of facts stated in the declaration, which would *316render the defendants jointly liable ; or from which, if true. ⅛6 *aw would imply a promise, or from which, the jury might legally infer a promise, on the part of the defendants. The evidence vías, therefore, wholly irrelevant, and was properly rejected.
I would not advise a new trial.
Mitchell, Ch. J., Reeve, Swift, Trumbull, Smith, and Brain ard, Js., severally concurred in this opinion,
Baldwin and Ingersoll, Js., dissented.
New trial not to be granted.